United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________
                                   No. 01-2283
                                   ___________

Kim Horrocks,                        *
                                     *
             Appellant,              *
                                     *    Appeal from the United States
      v.                             *    District Court for the Western
                                     *    District of Missouri.
Mechanical Breakdown                 *
Protection, Inc.; Mike Mandacina,    *    [UNPUBLISHED]
                                     *
             Appellees.              *
                                  ___________

                             Submitted: December 14, 2001

                                  Filed: March 8, 2002
                                   ___________

Before LOKEN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                           ___________

BYE, Circuit Judge.

      Kim Horrocks appeals from an adverse grant of summary judgment on her sex
discrimination and retaliation claims brought under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §§ 2000e to 2000e-17. We affirm.

      Horrocks was employed as a Claims Auditor for Mechanical Breakdown
Protection, Inc. (MBPI) from November 21, 1994, until December 24, 1998. She
alleges her co-employee, Brian Rodekopf, created a hostile work environment. She
further asserts that when she complained about Rodekopf's behavior, MBPI retaliated
against her by excluding her from a meeting, reducing her Christmas bonus, and
terminating her employment. In response, MBPI maintains Horrocks was terminated
due to her insubordination and excessive absenteeism.

       The district court1 granted MBPI's motion for summary judgment on both
claims, concluding there were no genuine issues of material fact. On appeal,
Horrocks claims there remain genuine issues of material fact concerning both her
retaliation and sexual harassment claims. We review the district court's grant of
summary judgment de novo. Maziarka v. Mills Fleet Farm, Inc., 245 F.3d 675, 678
(8th Cir. 2001). Summary judgment is appropriate when the evidence, viewed in the
light most favorable to the nonmoving party, shows no genuine issue of material fact
exists and the moving party is entitled to judgment as a matter of law. Id.; Fed. R.
Civ. P. 56(c).

      I.     Horrocks's Retaliation Claim

       A prima facie case of retaliation is established when the plaintiff supplies
sufficient proof she engaged in protected activity, was subjected to an adverse
employment action, and a causal connection existed between the two. Curd v. Hank's
Discount Fine Furniture, Inc., 272 F.3d 1039, 1041 (8th Cir. 2001). The defendant
may then rebut the plaintiff's case by advancing a legitimate, non-retaliatory reason
for the adverse employment action. Rheineck v. Hutchinson Tech., Inc., 261 F.3d
751, 757 (8th Cir. 2001). If the defendant makes this showing, the plaintiff must
demonstrate the defendant's proffered reason was a pretext for illegal discrimination.
Id.




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
                                          2
       The district court rejected Horrocks's retaliation claim because she failed to
present sufficient evidence to generate a question of fact connecting her protected
activity to MBPI's adverse employment actions.2 We agree. Horrocks lodged her
first complaint in June, 1998, and then filed a second complaint in August or
September, 1998. She was not terminated until December 24, 1998, after she missed
several days of work unexcused, despite having been told future unexcused absences
would not be tolerated. Her termination also occurred after a confrontational meeting
with MBPI's Vice President. The reasons advanced by MBPI for Horrocks's
termination were excessive absenteeism and insubordination.

       Horrocks contends MBPI's reasons are pretextual. She points to the temporal
proximity between MBPI's retaliatory conduct and her complaints. But we have
recognized "[g]enerally more than a temporal connection between the protected
conduct and the adverse employment action is required to present a genuine factual
issue on retaliation." Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1135 (8th Cir.
1999) (en banc). Nevertheless, the temporal connection here is weak. Horrocks did
not complain after September 16, 1998. She was terminated on December 24, 1998.
MBPI provided uncontradicted evidence that Horrocks accumulated more absences,
and was insubordinate during that period. Because Horrocks has failed to come
forward with any evidence to suggest MBPI's reasons were false, summary judgment
on her retaliation claim was proper. See Sherman v. Runyon, 235 F.3d 406, 410 (8th
Cir. 2000) (timing of discharge should be evaluated in light of other evidence or lack
of evidence).



      2
       Horrocks contends the following events constitute adverse employment
actions: her exclusion from a "meeting," the reduced Christmas bonus, and
termination. For purposes of the summary judgment motion, the district court
assumed, without deciding, all three of these incidents are adverse employment
actions. Similarly, we will assume, without deciding, these actions identified by
Horrocks are all adverse employment actions for purposes of this appeal.
                                          3
      II.    Hostile Work Environment Claim

       To succeed on a sexual harassment claim for a hostile work environment, a
plaintiff must show (1) she belongs to a protected group, (2) was subject to
unwelcome sexual harassment, (3) the harassment was based on sex, (4) the
harassment affected a term, condition, or privilege of employment, and (5) the
employer knew or should have known of the harassment in question and failed to take
proper remedial action. Stuart v. Gen. Motors Corp., 217 F.3d 621, 631 (8th Cir.
2000).

       The district court granted summary judgment on Horrocks's hostile work
environment claim because she failed to present sufficient evidence to generate a fact
question on elements four and five identified above. While we are not so sure
Horrocks failed to present sufficient evidence to raise a question of fact as to element
four, we are sure she failed to present sufficient evidence to raise a question of fact
as to element five.

        Once an employee complains to her employer about sexual harassment by a
coworker, "the employer is on notice and must take proper remedial action to avoid
liability under Title VII." Hathaway v. Runyon, 132 F.3d 1214, 1223 (8th Cir. 1997).
When assessing the propriety of an employer's remedial actions, the court may
consider the amount of time that elapsed between the notice of the harassment and the
remedial measures taken, including any disciplinary action against the harasser, or
other options available to the employer such as employee training sessions. See
Stuart, 217 F.3d at 633.

       After Horrocks complained about the harassment in June, 1998, an MBPI
supervisor immediately spoke with Rodekopf (within 15-30 minutes of hearing the
complaints) about Horrocks's complaints. The supervisor instructed Rodekopf not
to touch Horrocks again, to make sure he did not use any inappropriate or offensive

                                           4
language with her, and made it clear future harassment would not be tolerated.
Although Horrocks contends the harassment continued, she did not complain about
Rodekopf again until late August, 1998, or early September, 1998. Thereafter, MBPI
investigated Horrocks's allegations both through personal observation and through
questioning Rodekopf and other employees. MBPI counseled Rodekopf about using
inappropriate language on the telephone, temporarily moved Rodekopf within hearing
of his supervisor, and ultimately erected a floor to ceiling partition so Horrocks could
not hear Rodekopf's telephone conversations. The district court found it significant,
as do we, that after the measures taken by MBPI to end the harassment, Horrocks
made no further complaints.

      Subsequent to her termination, however, Horrocks alleged she had been
offended by Rodekopf's comments after September and before Thanksgiving.
Apparently, Horrocks was offended by one of Rodekopf's telephone conversations
during which he invited himself to dinner at a friend's house and stated he'd "rather
have a hot babe, but it will be a warm meal." While this remark is juvenile and
inappropriate in the workplace, it is hardly objectively offensive. Summary judgment
on Horrocks's hostile work environment claim was proper. See Bailey v. Anchor
Packaging, 216 F.3d 720, 720 (8th Cir. 2000) (affirming grant of summary judgment
when employer initiated prompt and appropriate remedial action after employee
lodged a harassment complaint).

      The judgment of the district court is affirmed in its entirety.



      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT

                                           5